409 F.2d 228
69-1 USTC  P 9299
Wyatt St. B. EUSTIS, Jr., Appellant,v.UNITED STATES of America, Appellee.
No. 22809.
United States Court of Appeals Ninth Circuit.
March 21, 1969, Rehearing Denied May 29, 1969.

Lin B. Densmore, San Francisco, Cal.  (argued), Dennis L. Woodman, Redwood City, Cal., for appellant.
F. Steele Langford (argued), Asst. U.S. Atty., Cecil F. Poole, U.S. Atty., Jerrold M. Ladar, Asst. U.S. Atty., Crim.  Div., San Francisco, Cal., for appellee.
Before MADDEN, Judge of the United States Court of Claims, and MERRILL and HUFSTEDLER, Circuit Judges.
PER CURIAM:


1
Following a nonjury trial appellant was convicted of a misdemeanor violation of 26 U.S.C. 7203 for wilful failure to file tax returns for the years 1962, 1963 and 1964.


2
Appellant is an experienced tax accountant.  His excuse for failure to file was the pressure of business in taking care of his clients' tax problems.  He asserts that his failure to file was not wilful within the meaning of 7203 and on this appeal contends that the record does not establish the requisite wilfulness.


3
The same contention, under facts very similar to those presented here, was made and was rejected by this court in Edwards v. United States, 375 F.2d 862 (9th Cir. 1967).  We reach the same result.


4
Affirmed.